DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of prior-filed application 16/169,863 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Terminal Disclaimer
The terminal disclaimer filed on September 1, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,732,900 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 9, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Steven H. VerSteeg on August 26, 2021.
The application has been amended as follows: 
Claim 5, Line 2 – replace “a host interface module” with “an interface”,
Claim 5, Line 2 – replace “the host interface module” with “the interface”,
Claim 12, Line 2 – replace “a host interface module” with “an interface”,
Claim 12, Line 2 – replace “the host interface module” with “the interface”,
Claim 18, Line 2 – replace “a host interface module” with “an interface”,
Claim 18, Line 2 – replace “the host interface module” with “the interface”,

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites 
Determine, for a next command to be performed in the queue, whether the respective command has timed out before being transferred from the queue for being performed based on the timestamp of the respective command.
During prosecution of the parent 16/169,863 application, the Iwai and Bensley references were applied to teach the majority of the limitations concerning the maintenance of a queue with timers and notifying hosts when a deadline was missed.  Applicant persuasively 
Claim 15 recites
Receive one or more commands at a flash translation layer, wherein each command is required to be performed at a specified die…
Determine, for a next command to be performed in the queue that has not timed out, whether the respective command is expected to time out based on a latency for completion and the timestamp of the respective command, the latency for completion being based on a number of commands to be processed (i) before the respective command and (ii) by the specified die that is to perform the respective command.
During prosecution of the parent application, as with claim 1, Iwai and Bensley were applied to teach the majority of the pertinent limitations in claims with similar limitations, with Sinclair providing a modification where commands can be directed to a specified die.  However, applicant persuasively argued that none of the references provided a teaching or modification where a command’s expectation to time out is based upon a number of commands to be processed and specifically directed to the same die of the given command.  The determination of calculating latency based on the number of commands/size of a queue is not novel, see the 
Claim 8 recites both of the limitations identified above in claims 1 and 15 and as such is considered allowed for the same reasons discussed above concerning each of claims 1 and 15. 
The dependent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Earhart et al. (US 2018/0275923) as cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/A.D.H./Examiner, Art Unit 2139     

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139